UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended Commission File Number November 30, 2014 333-188575 PUREBASE CORPORATION Nevada 27-2060863 (State of Incorporation) (I.R.S. Employer Identification) Principal Executive Offices: 1670 Sierra Avenue, Suite 402 Yuba City, CA 95993 (530) 676-7873 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Each Class None Indicate by check mark if the registrant is a well-known seasoned issued, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of June 30, 2014 the aggregate value of the voting stock held by non-affiliates of the Registrant, computed by reference to the average of the bid and ask price on such date was approximately $61,000 based on a price of $0.02 per share, being the issue price per share of the last private placement conducted by the Company in March, 2012. As of February 17, 2015, the Registrant had outstanding 65,433,400 shares of common stock. Transitional Small Business Disclosure Format:Yes oNo x Documents Incorporated by Reference Certain exhibits required by Item 15 have been incorporated by reference from PureBase’s previously filed Form8-K’s and Form 10-Q’s. 2 Table of Contents TABLE OF CONTENTS Page of Report PART I 5 ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 12 ITEM 2. PROPERTIES 17 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. MINE SAFETY DISCLOSURES 19 PART II 20 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES. 20 ITEM 6. SELECTED FINANCIAL DATA 22 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 8. FINANCIAL STATEMENTS INDEX ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 35 ITEM 9A. CONTROLS AND PROCEDURES 35 ITEM 9B. OTHER INFORMATION 36 PART III 36 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 36 ITEM 11. EXECUTIVE COMPENSATION 40 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTION AND DIRECTOR INDEPENDENCE 43 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 45 PART IV 47 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 47 SIGNATURES 48 3 Table of Contents CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS This annual report on Form 10-K or documents incorporated by reference may contain certain “forward-looking” statements as such term is defined by the Securities and Exchange Commission (“SEC”) in its rules, regulations and releases, which represent the Registrant’s expectations or beliefs, including but not limited to, statements concerning the Registrant’s operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intent,” “could,” “estimate,” “might,” “plan,” “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. These statements may be found under “Management’s Discussion and Analysis or Plan of Operations” and “Business,” as well as in this annual report generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this annual report generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this annual report will in fact occur. In addition to the information expressly required to be included in this annual report, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. These risks and uncertainties and other factors include, but are not limited to, those set forth under Item 1A “Risk Factors”. All subsequent written and oral forward-looking statements attributable to the Registrant or to persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Except as required by federal securities laws, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Given these risks and uncertainties, readers are cautioned not to place undue reliance on our forward-looking statements ADDITIONAL INFORMATION Descriptions of agreements or other documents contained in this report are intended as summaries and are not necessarily complete. Please refer to the agreements or other documents filed or incorporated herein by reference as exhibits. Please see the exhibit index at the end of this report for a complete list of those exhibits. 4 PART I ITEM 1.BUSINESS Corporate Overview PureBase Corporation (“PureBase”, the “Company”, "we", or "our") was incorporated in Nevada on March 2, 2010 under the name Port of Call Online, Inc. (referred to herein as “POCO”).POCO was originally formed to develop web-based services that would offer boaters online resources to help plan and organize boating trips. Since POCO had no revenues and minimal assets it was deemed to be a “shell company” as defined by SEC regulations. On September 24, 2014 the two officers and Directors of POCO as well as most of its then stockholders agreed to sell their shares of POCO common stock to Arthur Scott Dockter resulting in Mr. Dockter owning approximately 82% of the then outstanding shares of POCO. At this time Joseph Shea, tendered his resignation as POCO’s President, CEO, CFO and Director to be effective September 24, 2014, and Gertrude Shea tendered her resignation as POCO’s Secretary and Director to be effective September 24, 2014 and Scott Dockter was appointed POCO’s President, CEO, CFO, Secretary and Director effective as of September 24, 2014.As a result of this change in control, Mr. Dockter announced that POCO would no longer pursue the web-based boater services business but would pursue a new business model in the field of acquiring and developing minerals and natural resources for industrial and agricultural applications. On October 27, 2014 Mr. Dockter appointed Calvin Lim to the Board of Directors and appointed Amy Clemens as Chief Financial Officer and Corporate Secretary. Also at this time the Board retained a new accounting firm for POCO. On November 7, 2014 POCO conducted an 8-for-1 common stock split which increased its outstanding common stock from 3,050,000 shares to 24,400,000. As a result of the stock split POCO’s authorized shares increased from 65,000,000 shares to 520,000,000 shares. In light of POCO’s new business focus, on December 1, 2014 POCO acquired its first mining property interests and certain mining claims known as the Snow White Mine. On December 23, 2014 POCO entered into and consummated a Plan and Agreement of Reorganization between the Company and Purebase, Inc., and certain stockholders of Purebase, Inc. (the “Reorganization”). Purebase, Inc. owns various mining claims and intellectual property relevant to the minerals to be developed by the Company. Pursuant to the Reorganization, the Company acquired 43,709,412 (representing 95.5%) of the issued and outstanding shares of Purebase, Inc., a private Nevada corporation (“Purebase”) in exchange for 43,709,412 shares of the common stock of the Company. As a result of the Reorganization, Purebase became a majority-owned subsidiary of the Company and eleven former stockholders of Purebase now own, in the aggregate, approximately 61% of the Company’s outstanding common stock. Upon consummation of this Reorganization, the Company is in the process of seeking to exchange the remaining 2,108,390 shares of issued and outstanding shares of Purebase, Inc. from its remaining stockholders on the same 1-for-1 exchange ratio. Assuming all the remaining shares of Purebase, Inc. are exchanged for shares of the Company’s common stock, the Company will have issued a total of 45,817,802 shares of its common stock for all the outstanding shares of Purebase, Inc. resulting in an aggregate of 70,217,802 shares of the Company’s common stock outstanding and Purebase, Inc. becoming a wholly-owned (rather than majority-owned) subsidiary of the Company. Purebase, Inc. stockholders choosing not to exchange their Purebase shares for shares of the Company will retain their stock ownership in Purebase, Inc. and Purebase, Inc. will remain a majority-owned subsidiary of the Company. Upon consummation of the Reorganization transaction, John Bremer was appointed to the Company’s Board of Directors. 5 In order to better identify itself with its new business focus, on January 12, 2015 POCO changed its name to PureBase Corporation and was assigned the new trading symbol “PUBC”. In conjunction with this name change, Purebase, Inc. changed its name to “Purebase Agricultural, Inc.” to reflect its emphasis on developing minerals for agricultural uses. The Company’ executive offices are located at 1670 Sierra Avenue, Suite 402, Yuba City, CA95993. The Company’s telephone number is (530) 676-7873 and on the Web at www.purebase.com. The Company’s Business As indicated above, the Company acquired most of its business and assets through the reorganization with Purebase, Inc. which is now a majority-owned subsidiary called Purebase Agricultural, Inc. (“Purebase Ag”). Purebase Ag was incorporated in the state of Nevada on June 11, 2013 as an exploration and mining company which will focus on identifying and developing advanced stage natural resource projects which show potential to achieve full production. The Company’s current organizational structure is as follows: Through Purebase Ag, the Company’s business strategy is to identify, acquire, define, develop and operate world-class industrial and natural resource properties and to provide mine development and operations services to mining properties located initially in the Western United States and currently in California and Nevada. The Company intends to engage in the identification, acquisition, development, mining and full-scale exploitation of industrial and natural mineral properties in the United States as its top priority. The Company’s business plan will initially focus on the industrial and agricultural market sectors. The Company will seek to develop deposits of pozzolan, white silica and potassium sulfate. While the Company’s current properties contain deposits of pozzolan,and potassium sulfur, among other minerals, such deposits have not yet been adequately measured and do not represent “proven” or “probable” reserves as defined in Industry Guide 7 of the federal securities regulations. These important resources are found in thousands of products, and in many cases, there are few or no substitutes for their mineral properties. Industrial minerals have a wide range of uses including construction, agriculture additives, animal feedstock, ceramics, synthetics, absorbents and electronics. 6 PureBase is a diversified, industrial mineral and natural resource company working to provide solutions to a wide range of markets, including the cornerstone markets of agriculture and construction.PureBase’skey management has over 50 years of combined experience in the mining industry in California and the USA. PureBase’s business is divided into wholly-owned subsidiaries which will operate as business divisions whose sole focus is to develop sector related products and to provide for distribution of those products into each industry related sector. PureBase will utilize its mining services contract to perform exploration drilling, preparation of feasibility studies, mine modeling, on-site construction, mine production and mine site reclamation. Exploration services would also include securing necessary permits, environmental compliance and reclamation plans. These services will be provided by US Mine Corp., a private company focusing on the development and contract mining of industrial mineral and metal projects throughout North America of which Scott Dockter and John Bremer are officers, directors and owners. The Company is focused on the Agricultural and Construction industry sectors. Within the Agricultural Sector, operating through Purebase Ag, the Company plans to provide soil amendment solutions that may be used by both large farming operations and consumer retail, domestically in the US and internationally. Within the Construction Sector, operating through Purebase Build, the Company plans to develop and market a Supplementary Cementitious Material (“SCM”), a solution that may be used in large infrastructure development projects for government, commercial industries and residential buildings. Agricultural Sector We intend to develop innovative solutions that represent an important value-enhancing element for our agricultural customers. We intend to create a brand family under the parent trade name, “Purebase”, consisting of three primary product lines: Purebase SoluSol™, Purebase Humate INU™,and Purebase Pozzolan. Purebase Solu-Sul™provides many essential soil minerals, while lowering pH to allow nutrients to be more easily absorbed by plants, and improving soil biology. Solu-Sul™ can be applied to most crops, trees, vines and turf applications. It will be available in granular grade and micronized solution grade, in bulk orders or 10, 20 and 50 lbs. bags. Purebase Humate INU™(Increased Nutrient Uptake) is derived from the combination of humic and fulvic acid coupled with a unique cross section of plant available macro and micronutrients, which allows Humate INU™ to simultaneously improve soil quality as well as buffer high pH conditions. Products containing humic acids, such as Humate INU™, may increase uptake of micronutrients. It will be available in granular grade and micronized solution grade. Purebase PozzolanAg is extracted from Pozzolan deposits which originated when nearby volcanoes erupted and the volcanic ash was deposited into freshwater lakes. These freshwater lakes contained large amounts of protozoa called “diatoms”. The skeletal structures of those tiny organisms are extremely porous and adsorbent. Pozzolan can be used as a mineral soil amendment and serves as an excellent soil stabilizer and increases absorption and retention of air, water, and nutrients to sustain plant growth as well as improve porosity in the soil. Pozzolan provides an environmentally friendly and cost-effective method for plantation, water conservation and soil reclamation. A Pozzolan soil additive is also effective at removing excess heat and water in order to prevent rotting of plant roots. Other benefits of Pozzolan additives include sustained gradual release of nutrients and fertilizer, disease prevention, and increased absorption of nutrients provided by microbes and fertilizers. It will be available in granular grade, in bulk or 10, 20 and 50 lbs. bags. 7 Construction Sector It is estimated that one ton of CO2 is released for every ton of cement manufactured.The negative external byproducts of Portland Cement production include carbon dioxide and particulate matter. The costs in the form of environmental degradation from cement production presents a global problem. As such, increasing environmental regulations will continue to add to the direct costs of concrete building materials. Pozzolan blended cements lower CO2 emissions released during Portland Cement production and reduces the overall cost of cement. The bottom line is better concrete, better price, and reduced pollution. States like California are leading the way with legislation like AB 32 which requires the reduction of CO2 by 2020 to 1990 levels. Pozzolan is a siliceous and aluminous mineral which is used for a variety of purposes. As a cement additive, feed supplement, absorbent and fire retardant. Combinations of the economic and technical aspects and, increasingly, environmental concerns have made blended cements, i.e. cements that contain designed amounts of SCMs, a widely produced and used cement type. This presents PureBase with a unique and valuable opportunity as a "clean and green" solution provider of natural Pozzolan as an additive for cement used in all types of construction. Current practice may permit up to a 40% reduction of Portland cement used in the concrete mix when replaced with a carefully designed combination of approved Pozzolans. When the mix is designed properly, concrete can utilize Pozzolans without reducing the final compressive strength or other performance characteristics. The properties of hardened blended cements are strongly related to the development of the binder microstructure, i.e., to the distribution, type, shape and dimensions of both reaction products and pores. The beneficial effects of Pozzolan in terms of compressive strength performance and durability are mostly attributed to the pozzolanic reaction in which calcium hydroxide is consumed to produce additional C-S-H and C-A-H reaction products. These pozzolanic reaction products fill in pores and result in a refining of the pore size distribution or pore structure. This results in a lowered permeability of the binder and increased strength. The Company believes the benefits of PureBase Pozzolan to the Cement Industry and Type 1P Pozzolan Cement include the following: ● Pozzolan may constitute between 15% and 40% of the mass of Portland cement. ● Pozzolan may be raw or calcinated. ● Pozzolan is environmentally friendly. ● Using Pozzolan requires less electricity in the production process. ● Pozzolan reduces greenhouse effect. ● Pozzolan increases durability in harsh (i.e. seismic active) environments. ● Pozzolan cement can be used in most applications including concrete paving, reinforced walls, floors, sidewalks, well-cementing, precast-pre-stressed concrete, concrete pipe, block and paver production. Pozzolan also has a cost advantage over the currently used number one and two SCM’s which are Type C & F fly ash. The current cost of burned coal by-product fly ash is approximately $78/ton. We plan to produce a raw Pozzolan SCM at very competitive rates. Cartage will play a major factor in pricing, but we anticipate there will still be a substantial cost margin between fly ash and Pozzolans. Production of the Company’s SCM will depend on the Company’s ability to extract adequate amounts of the raw Pozzolan from its existing mining projects. Purebase is also developing its National Distributor Program to strategically co-market and present our mutual products and services to local governments, industry and end consumers. Purebase is also developing an International Distributor Program which typically involves an integrated approach and commitment to sales and marketing dollars with the ultimate, common goal of offering customers our suite of new products and solutions in the local markets of other countries. We believe our agricultural and SCM products can be very effectively utilized in manyof the developing countries. 8 Both Distributor Programs will enjoy the benefits of local product labeling, co-marketing materials and reciprocal sales opportunities. The bottom line is a dynamic, fluid partnership that increases business. In the future, the Company may wish to enter additional product markets which derive from natural resources such glass, silica chips and solar panels. In addition, after extracting large amounts of minerals the Company could consider becoming a licensed landfill site as part of the property reclamation process. Proposed Budget for Implementation of Company’s Business Plan Phase I 1-3 months Phase II 3-4 months Phase III 5-7 months Operating Expenses: Acquisition of Snow White Mine $ $
